Citation Nr: 0918291	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-13 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left knee 
disorder has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for cervical and 
lumbar spine conditions (previously characterized as upper 
and lower back) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in June 
1980, and he served an initial period of active duty for 
training (ACDUTRA) from September 15, 1980 to December 8, 
1980; he also had various unverified periods of active and 
inactive duty for training.  The appellant thereafter had a 
period of fulltime temporary duty (FTTD) from March 6, 1988 
to August 23, 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the appellant's claims for service 
connection for left knee, upper back/neck and lower back 
conditions was originally denied in an August 1995 rating 
decision; the appellant was notified of the denial that same 
month, but did not appeal.  In February 2000, the appellant 
again sought service connection for conditions involving the 
left knee, upper back/neck and lower back.  The RO denied the 
reopening of each of those service connection claims in a 
rating decision issued in October 2000.  After the appellant 
submitted additional evidence, the RO again denied the 
reopening of each of those two service connection claims in a 
rating decision issued in March 2001.  The appellant was 
notified of the denial that same month, but he did not appeal 
the March 2001 rating decision.

The August 1995 rating decision, therefore, represents the 
original action adjudicating on the merits the left knee and 
upper/lower back service connection claims.  Glynn v. Brown, 
6 Vet. App. 523 (1994).  The March 2001 rating decision 
represents the last final decision.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, the Board will consider whether any 
of the evidence submitted since the March 2001 rating 
decision constitutes new and material evidence.

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration or without first 
obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  In 
April 2009, the appellant submitted a written statement 
concerning his left knee and lumbar and cervical spine 
claims.  The appellant did not submit any written waiver of 
review of that letter by the agency of original jurisdiction.  
However, referral to the RO of this statement received 
directly by the Board is not required because this statement 
from the appellant is not evidence that is pertinent, as that 
term is defined in 38 C.F.R. § 20.1304.  The appellant's 
April 2009 statement essentially constitutes argument by the 
appellant and the statement is duplicative of multiple other 
similar statements already considered by the RO.  See 
38 C.F.R. § 20.1304.  Remand of the case to the RO for 
consideration of this statement is accordingly not warranted 
and would only serve to unnecessarily delay final 
adjudication of the Veteran's claims.


FINDINGS OF FACT

1.  The RO denied the appellant's claims for service 
connection for disorders of the left knee and the upper 
back/lower back in a rating decision issued in August 1995; 
notice was given to the appellant that same month, however he 
did not appeal that denial.

2.  The RO denied the appellant's attempt to reopen his knee 
and cervical/lumbar back claims in a rating decision issue in 
March 2001.  Notice was given to the appellant that same 
month; however he did not appeal the March 2001 denial.

3.  The evidence received since the March 2001 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate either claim and, when considered 
together with the previous evidence of record, does not raise 
a reasonable possibility of substantiating either claim.



CONCLUSIONS OF LAW

1.  The March 2001 rating decision that denied the claims 
relating to service connection for disorders of the left knee 
and the upper/lower back is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the March 2001 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The evidence received subsequent to the March 2001 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for cervical/lumbar back conditions 
(previously characterized as upper/lower back).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his left knee and 
upper/lower back new and material evidence claims in 
correspondence dated in April 2005 (prior to the issuance of 
the June 2005 rating decision).  In that document the RO 
informed the appellant about what was needed to reopen his 
two claims for service connection.  

In particular, the April 2005 letter informed the appellant 
of what constituted new and material evidence, why his claims 
had previously been denied and what was needed to reopen the 
claims.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a left knee disorder and upper/lower back 
disorders, the underlying claims.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for disorders of the left knee and the upper/lower 
back found insufficient in the previous denial.  Not only has 
the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Statement of the Case (SOC) issued in 
January 2006, and Supplemental Statements of the Case issued 
in September 2008, and December 2008 - all after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as any timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claims after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
reopen his claims from the notice letter sent to him by the 
RO in April 2005.  In particular, the AOJ has informed the 
appellant of what constituted new and material evidence, why 
his service connection claims had previously been denied, and 
what was needed to reopen those claims.  The appellant was 
informed of the evidence and information needed to establish 
entitlement to service connection for conditions of the left 
knee and upper/lower back (the underlying claims).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for either one of his two claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  VA 
medical records were obtained and associated with the claims 
file.  The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Although the RO never advised the appellant of such 
information, because the reopening of each one of the 
appellant's two claims for service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  He was also afforded the 
opportunities to submit evidence and to present testimony at 
a personal hearing conducted at the RO in April 2007.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The claimant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant submitted his claim to reopen in Mach 2005.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 2001 rating decision, 
the last time the left knee and upper/lower back service 
connection claims were finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claims may be reopened 
only if new and material evidence has been secured or 
presented since the March 2001 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its March 2001 
denial included a VA Form 21-256 submitted in February 1995; 
the appellant's service medical treatment records; a VA Form 
21-526 submitted in February 2000; VA medical treatment 
records dated between June 1999 and July 2000; written 
statements from two fellow service members; and various 
written statements submitted by the appellant.

In his February 1995 application for benefits, the appellant 
reported that he had incurred a knee cartilage injury in 
1980.  He also stated that he had experienced back problems 
between 1980 and 1990.

The appellant's service medical treatment records included a 
medical examination report dated in June 1980; the clinical 
evaluation of the appellant's spine and musculoskeletal 
system was normal.  A scar was observed on the appellant's 
left knee.  On September 24, 1980, the appellant sought 
treatment for complaints of a sore left knee times one day.  
On physical examination, there was no swelling and no heat.  
The appellant had a good range of motion in the left knee.  
There was some crepitation of the left knee.  The assessment 
was chondromalacia.  The appellant underwent a medical 
examination in May 1984; on the associated report of medical 
history, he reported that he tore the cartilage in his left 
knee while playing football in 1981.  The examiner noted that 
the appellant had not had surgery and that he did not have 
any problems with exercise.  On physical examination, the 
clinical evaluation was normal.  The appellant underwent 
another medical examination in October 1986; he reported that 
he had pulled cartilage in his left knee playing football.  
On physical examination, the clinical evaluation was normal.  
A DA Form 5181R, dated in April 1988, indicates that the 
appellant sought treatment for complaints of foot and knee 
injuries times two days.  The clinical assessment was a 
strain to the hallucis muscle.  The appellant was given a 
five-day physical profile; the associated DA Form 3349 states 
that the appellant had a pulled muscle in his right foot.  
The last medical examination that appellant underwent was in 
June 1990; at that time he reported severe right upper 
extremity pain, as well as sever lower cervical pain.  He 
stated that he had had a back problem since basic in 1980 and 
that the pain was currently very bothersome.  The examiner 
noted that an injury was not previously documented.  

Review of the VA medical treatment records in evidence dated 
prior to March 2001 reveals that the appellant sought 
treatment for headaches and back pain in June 1999; he said 
that he had been attacked and beaten ten days prior and that 
his low back pain had been exacerbated.  His previous medical 
history was negative.  The assessment was low back pain.  The 
appellant was also assessed with low back pain in December 
1999.  In July 2000, the appellant sought care for a 
continued problem with left knee pain; he said that he 
injured it in basic training, but that he did not remember 
how.  The appellant reported that approximately four to five 
years later, he had a piece of a howitzer fall on the knee 
and reinjure it.  The appellant also complained of discomfort 
in the cervical area, on the right.  On physical examination, 
there was moderate paraspinal muscle tenderness in the lumbar 
area, especially on the left.  There was no instability of 
the left knee.  There was no tenderness to palpation and 
there was no effusion or swelling.  Reflexes were 2+.  The 
assessment was chronic back pain and knee pain.  Radiographic 
examination of the appellant's lumbar spine in July 2000 
revealed spondylolysis at L4 and spondylolisthesis L4 in 
relation to L4, with marked narrowing of the L4-5 interspace.  
The x-ray examination of the appellant's left knee was 
essentially negative.  In December 2000, the appellant was 
assessed with chronic low back pain and he was issued a knee 
brace sleeve.

The evidence of record considered by the RO in March 2001 
included written statements from two comrades of the 
appellant.  Each statement was essentially the same and 
indicated that the writer knew of the appellant's knee and 
back problems, although neither could remember exactly what 
happened.  They said that they remembered the appellant 
limping around for some time.  No dates were given by either 
writer.

As of March 2001, the appellant had submitted various 
statements about how he contends he injured his left knee and 
his back while in the military.  In July 2000, he wrote that 
he had injured his knee on an obstacle course in 1980; he 
said that he knew that he tore ligaments and cartilage.  He 
also wrote that he first injured his back in basic training 
when he went a five-mile march with a full pack.  He 
described experiencing pain on his upper right side up to 
just the right side of his neck.  He also stated that he had 
had pain throughout his military career.  In a March 2001 
letter, the appellant stated that he continued to have more 
back problems.  He averred that he was injured and reinjured 
during the course of his military service.  The appellant 
iterated and reiterated his recitation of the facts in 
various other written statements.

The appellant submitted a claim to reopen his left knee and 
back/spine service connection claims in March 2005.  As 
service connection for his left knee disorder had previously 
been denied because the appellant's left knee had been 
treated in service on only one occasion without any residual 
disability and because there was no evidence of record to 
demonstrate continuity of treatment for the left knee since 
service, for new evidence to be material in this matter, it 
would have to tend to show that left knee disorder was shown 
during active service or within a one period thereafter.  
Similarly, as the appellant's claimed upper and lower back 
pathology had essentially not been shown to have existed in 
service or for many years thereafter, for new evidence to be 
material for the upper/lower back claim, it would have to 
tend to show that current upper and lower back pathology was 
shown during active service or within a one period 
thereafter.

The evidence submitted since the March 2001 RO denial 
includes a VA Form 21-526 submitted in March 2005; private 
medical records dated in February and March of 2005; VA 
treatment records dated between 2001 and 2008; the testimony 
given by the appellant at his personal hearing at the RO; and 
various written statements submitted by the appellant.  The 
private medical records reflect treatment for various 
conditions after the appellant was knocked off of his bicycle 
by a car traveling at approximately 25 miles per hour, 
including right-sided musculoskeletal pain; however, none of 
these records discusses the etiology of the appellant's left 
knee complaints or any spinal pathology.  The VA medical 
treatment records show that the appellant continued to seek 
treatment for his left knee pain and for his spine-related 
pain.  MRI testing of the left knee was accomplished in 
November 2006, and showed a complex tear of the medial 
meniscus and an apparent chronic tear of the anterior 
cruciate ligament; there was no appreciable advanced 
chondromalacia patella.  The appellant's April 2007 testimony 
at his personal hearing reiterated his prior written 
statements.  The various written statements submitted by the 
appellant reiterated his prior statements.  

The appellant's claims were denied in March 2001 because the 
evidence of record did not show any relationship between the 
appellant's left knee or spine pathology and his service.  
The evidence demonstrated the current existence of left knee 
and spine pathology, but there was no evidence of any link 
between the any one of those conditions and the appellant's 
military service.  Nor was there any evidence of the 
existence of any left knee or spine disorder, including 
arthritis, within one year of the appellant's separation from 
service in December 1980, or August 1988.  

The written statements of the appellant that his current left 
knee and upper/lower spine disorder are causally connected to 
some incident of his active service are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. 
App. 211, 214 (1993).  These statements are not competent 
evidence of an etiologic nexus between his active military 
service and his current claimed conditions.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Neither the appellant nor his representative has shown that 
they have the requisite competence.  Furthermore, the 
appellant has not submitted any medical opinion in support of 
his contention that there is a nexus relationship between his 
current left knee or upper/lower spinal disease processes and 
his military service.

The Board concludes that items of evidence received since the 
March 2001rating decision are "new" because they are 
pertinent to the appellant's claims and were not previously 
of record.  However, the Board also concludes that such is 
not "material" because the evidence by itself or in 
connection with evidence previously assembled does not raise 
a reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
had incurred permanent disability from left knee and spinal 
injuries in service and does not offer any indication of a 
competent causal link or nexus between any one of the claimed 
disorders and his service.  

The appellant has contended that his current left knee and 
upper/lower spine pathology is related to his service in the 
military.  However, there is no evidence of any left knee or 
spine condition existing within one year of the appellant's 
departure from active service in 1980 or 1988, and there is 
no competent medical opinion linking any kind of medical 
condition to his active military duty.  The evidence added to 
the record since March 2001 does not address or contradict 
the reasoning offered in support of the March 2001 rating 
decision.  In other words, it does not tend to support any 
one of the appellant's contentions in a manner not already 
shown in March 2001.  The newly received evidence merely 
demonstrates that the appellant continues to maintain that he 
has ailments of his left knee and his upper/lower spine that 
he incurred while in the military.  It has no direct bearing 
on the issue of entitlement to service connection for said 
disorders, and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from left knee and upper/lower spine problems that 
were caused by, or related to, his service.  The Board 
reiterates, however, that lay statements are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray, 5 Vet. 
App. at 213, the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
March 2001 rating decision does not provide relevant 
information as to the question of whether the appellant's 
current left knee and upper/lower spine pathology, including 
arthritis, is etiologically related to any incident of his 
service.  No competent medical opinion linking the 
appellant's current claimed conditions to his service has 
been received since the March 2001 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the March 2001 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen either the appellant's 
claim of entitlement to service connection for a left knee 
disorder, including arthritis, or his claim of entitlement to 
service connection for a upper/lower spine disorder, 
including arthritis.  As none of the evidence added to the 
record since the March 2001 rating decision, either by itself 
or in the context of all the evidence, both old and new, is 
competent medical evidence reflecting the existence of any 
medical condition etiologically related to any incident of 
service, the Board concludes that the evidence of record 
added since the March 2001 rating decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for any knee or 
spine disorder, including arthritis.  Therefore, the March 
2001 rating decision remains final, and the left knee and 
upper/lower spine service connection claims are not reopened.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that his left knee and back problems are related to 
his  military service. 










	(CONTINUED ON NEXT PAGE)





However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which any 
of the benefits sought may be granted.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a left knee disorder, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for cervical and lumbar spine 
conditions (previously characterized as upper and lower 
back), the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


